Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted August 22, 2022 wherein claims 1, 5, 7, and 10 are amended and claims 9, 12, and 14 are canceled.  This application is a national stage application of PCT/EP2018/081830, filed November 20, 2018, which claims benefit of provisional application 62/589208, filed November 21, 2017.
Claims 1-8 and 10 are pending in this application.
Claims 1-8 and 10 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted August 22, 2022, with respect to the rejection of claims 1-10, 12, and 14 under 35 USC 102(a)(1) for being anticipated by Horcajada et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition be limited to certain specific ingredients.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 22, 2018, with respect to the rejection of claims 1-8 under 35 USC 103 for being obvious over Liu et al. in view of Tisdale et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition include curcumin.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted August 22, 2022, with respect to the rejection of claims 9, 10, 12, and 14 under 35 USC 103 for being obvious over Liu et al. in view of Tisdale et al. in view of Pereira et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that curcumin and oleuropein be the only polyphenols in the composition, thereby excluding ECGC.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horcajada et al. (PCT international publication WO2017/085190, reference of record in previous action)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising curcumin and oleuropein as the only polyphenols, and further comprising a branched chain amino acid selected from leucine, isoleucine, valine, and combinations thereof.  The claim additionally requires that the composition further consist essentially of these components as well as optionally one or more protein sources, free amino acids, carbohydrate sources, fat sources, vitamins, and minerals.
Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 3 defines the individual being treated as one having sarcopenia.  Dependent claim 4 defines a further step of identifying an individual in need of one of the recited effects of the treatment.  Claims 5-6 are directed to a nutritional composition consisting essentially of the same ingredients described with respect to claim 1, and claim 7 is directed to a method of adding said compounds to a food composition.  Claims 8 and 10 require specific amounts of oleuropein and/or curcumin be included in the composition.
	Horcajada et al. discloses nutritional compositions and methods for increasing muscle hypertrophy, decreasing atrophy, and limiting sarcopenia in aging. (p. 2 paragraphs 5-7) Specifically, the compositions administered include a polyphenol selected from a group including oleuropein, curcumin, and combinations thereof. (p. 2 paragraph 8) Furthermore Horcajada et al. discloses a food or nutritional composition comprising said polyphenol, as described in claims 5 and 6. (p. 3 paragraphs 17-18) P. 3 paragraph 21 of Horcajada et al. discloses a method of making said composition comprising adding a polyphenol to a food, as recited in instant claims 7 and 14.  Regarding dependent claim 4, because Horcajada et al. specifically describes administering the polyphenol-containing composition to a subject falling within the subject population recited in claim 4 (e.g. reduced loss of muscle quality and/or mass, increased muscle quality and/or mass, or increased recovery of muscle quality and/or mass) carrying out the method described by Horcajada et al. would involve intentionally selecting a subject having one of these needs, thereby inherently performing the additional selecting step recited in claim 4.  Regarding claim 2, p. 13 paragraph 81 of Horcajada et al. discloses administering the composition to a subject at least twice a week for a period of at least 30, 60, or 90 days.  Regarding claims 8 and 10, Horcajada et al. discloses at least one of the polyphenol active ingredients, such as oleuropein or curcumin, can be included in an amount of 250 mg.
	Regarding the limitation that the composition comprises a branched chain amino acid comprising at least one of leucine, isoleucine, valine, or combinations thereof, p. 11 paragraph 71 of Horcajada et al. discloses that the composition can additionally comprise one or more branched chain amino acids including leucine, isoleucine, or valine, for example free leucine.
Horcajada et al. does not specifically disclose an embodiment wherein the polyphenols in the composition are only curcumin and oleuropein, as required in the claims as presently amended.  However, as described in MPEP 2143(I)(E), when there exist a finite number of recognized, predictable solutions to a recognized problem, and one of ordinary skill in the art could have pursued the known, predictable solutions with a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to try any of these ordinary, predictable solutions.  In the present case, the disclosure of Horcajada et al. describes four particularly preferred polyphenols (oleuropein, rutin, quercetin, curcumin) and combinations thereof.  Therefore it would have been obvious to one of ordinary skill in the art to try various combinations of these polyphenols, including the binary combination of curcumin and oleuropein.
With respect to the additional limitation that the composition consist essentially of the polyphenols, branched chain amino acid, protein source, carbohydrate source, fat source, vitamins, minerals, a review of the disclosure of Horcajada et al. regarding additional components that could be added to the composition (e.g. p. 11 paragraph 67 – p. 12 paragraph 78) indicates that all of the additional components suggested are either protein sources (paragraphs 68-70) branched chain amino acids (paragraph 71) fatty acids or oils which are fat sources (paragraphs 72-74) antioxidants (paragraph 75) and vitamin D. (paragraph 78) Of all of these components the antioxidant is the only one that might potentially be excluded from the “consists essentially of” limitation if it is not a vitamin such as vitamin A or C.  However, the antioxidant is an optional component and it would be obvious not to include it in the composition.  In any case, the preferred embodiment of an antioxidant is a food “rich in antioxidants,” which implies that the antioxidant is a food component such as a vitamin or mineral.
For these reasons the invention taken as a whole is prima facie obvious.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

The following rejection of record in the previous action is maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5-7, and 9 of U.S. Patent No. 11364254. (Cited in PTO-892, herein referred to as ‘254, this reference issued from US application 16/561990 cited in the previous office action) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘254 anticipate or render obvious the presently claimed invention.
Independent claim 1 of ‘254 claims a method of reducing loss of muscle functionality, increasing muscle functionality, and/or improving recovery of muscle functionality in an individual in need thereof comprising administering to the individual an effective amount of oleuropein and a fatty acid, as well as branched chain amino acids comprising leucine, isoleucine, and valine.  The composition further includes vitamin D and whey protein, which are ingredients allowable by the “consisting essentially of” limitation in present claim 1.  While claim 1 of ‘254 requires that oleuropein be the only polyphenol in the composition, claim 2 of ‘254 then specifies that the composition further can include another polyphenol such as curcumin.  Therefore one of ordinary skill in the art would have at least found it to be obvious to include curcumin in this composition.  Dependent claims 5-7 of ‘254 further specify that he subject has sarcopenia, suffers from muscle weakness, and/or is elderly.  These subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in present claim 1.  Claim 9 of ‘254 further specifies that the composition is administered for at least 30 days, which would suggest to one of ordinary skill in the art administering it at least once weekly (e.g. daily) for at least 30 days as recited in present claim 2.  With respect to present claim 4, the disclosure of specific subject populations in claims 1 and 8-10 of ‘254 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding present claims 5-6, the recitation of a fatty acid (fat source) in claim 1 of ‘254 and a protein source in claim 5 of ‘254 mean that the composition being used in the methods of ‘254 falls within the broadest reasonable scope of a food or nutritional composition, and therefore anticipates claims 5-6.  Regarding claim 7, because the claims of ‘254 describe a method utilizing food composition comprising a polyphenol, the disclosure of such compositions would necessarily constitute a teaching, suggestion, or motivation to make these compositions for use in the method claimed by ‘254.  Because the only method step actually required in claim 7 involves adding curcumin or oleuropein to another ingredient, this step would be infringed by any plausible method of making a composition comprising one of these compounds and another ingredient, thereby rendering this claim obvious.  
Because Applicant has declined to traverse this rejection, the rejection is made FINAL.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/23/2022